UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 33-20897-D HELIX BIOMEDIX, INC. (Exact name of registrant as specified in its charter) Delaware 91-2099117 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 22118-20th Avenue SE, Suite 204, Bothell, Washington 98021 (Address of principal executive offices, including zip code) (425) 402-8400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of April29, 2011, 49,720,255 shares of the registrant’s common stock were issued and outstanding. HELIX BIOMEDIX, INC. FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets (unaudited) 1 Condensed Statements of Operations (unaudited) 2 Condensed Statements of Stockholders’ Equity (Deficit) (unaudited) 3 Condensed Statements of Cash Flows (unaudited) 4 Notes to Condensed Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1A. Risk Factors 18 Item 6. Exhibits 19 Signatures 20 PART I - FINANCIAL INFORMATION ITEM1. Financial Statements. HELIX BIOMEDIX, INC. CONDENSED BALANCE SHEETS (Unaudited) March31, December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable,related party, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Other long term assets Investment in affiliated company Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued expenses Deferred revenue — Deferred gross profit, related party Deferred rent, current Total current liabilities Deferred rent, non-current Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 25,000,000 shares authorized; no shares issued or outstanding — — Common stock, $0.001 par value, 100,000,000 shares authorized; 49,720,255 shares outstanding at March31, 2011, and December31, 2010 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the financial statements. 1 HELIX BIOMEDIX, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March31, Revenue: Licensing fees $ $ Peptide and consumer product sales Consumer product sales, related party — Total revenue Cost of revenue: Cost of peptide and consumer product sales Cost of consumer product sales, related party — Total cost of revenue Gross profit Operating expenses: Research and development Marketing and business development General and administrative Accounting, legal and professional fees Depreciation and amortization Total operating expenses Loss from operations ) ) Other income (expense): Interest income Interest expense on convertible notes payable — ) Interest expense on convertible notes payable, related party — ) Accretion of discount on convertible notes payable — ) Accretion of discount on convertible notes payable, related party — ) Equity in earnings of affiliated company — Change in value of derivative instruments, related party — Other income (expense), net ) Net loss and comprehensive loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of the financial statements. 2 HELIX BIOMEDIX, INC. CONDENSED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) For the Year Ended December31, 2010 and for the Three Months Ended March31, 2011 (Unaudited) Common Stock Number of Shares Amount Additional Paid-in Capital Accumulated Deficit Stockholders’ Equity (Deficit) Balance at December 31, 2009 $ $ $ ) $ ) Stock-based compensation — — — Relative fair value of detachable warrants issued with convertible notes payable — — — Proceeds from warrant exercises, net — Issuance of stock from conversion of notes payable — Proceeds from private placement, net — Debt conversion inducement expense — — — Net loss — — — ) ) Balance at December 31, 2010 ) Stock-based compensation — — — Net loss — — — ) ) Balance at March 31, 2011 $ $ $ ) $ The accompanying notes are an integral part of the financial statements. 3 HELIX BIOMEDIX, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) ThreeMonthsendedMarch31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Interest expense on convertible notes payable — Interest expense on convertible notes payable, related party — Accretion of discount on convertible notes payable — Accretion of discount on convertible notes payable, related party — Equity in (earnings) loss of affiliated company ) — Change in value of derivative instruments, related party ) — Changes in assets and liabilities: Accounts receivable, net ) Accounts receivable, related party, net ) — Inventory ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued compensation and benefits Other accrued liabilities ) Deferred revenue Deferred gross profit, related party — Net cash used in operating activities ) ) Cash flows from investing activities Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of convertible notes payable and detachable warrants — Proceeds from issuance of convertible notes payable and detachable warrants, related party — Net cash provided by financing activities — Net increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of the financial statements. 4 HELIX BIOMEDIX, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) Note 1.Summary of Significant Accounting Policies Basis of Presentation and Preparation The accompanying unaudited condensed financial statements of Helix BioMedix, Inc. (the Company) have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). Certain information and footnote disclosures normally included in annual financial statements have been condensed or omitted for interim financial information in accordance with the SEC rules and regulations for quarterly reporting. These condensed financial statements should be read in conjunction with the audited financial statements and notes thereto for the year ended December31, 2010, included in the Company’s Annual Report on Form 10-K filed with the SEC on March24, 2011. Use of Estimates The preparation of the Company’s financial statements in conformity with U.S. GAAP requires the Company’s management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the dates of the balance sheets and the reported amounts of revenue and expenses during the reporting periods. In the opinion of management, the accompanying unaudited condensed financial statements include all normal recurring accruals and adjustments necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for the periods indicated. Significant items subject to such estimates and assumptions include, but are not limited to, revenue recognition, impairments of long-lived assets, and valuation of receivable allowances, inventories, deferred income tax assets, stock-based compensation and derivative instruments. Actual results could differ from those estimates. The results of operations for the three months ended March31, 2011 are not necessarily indicative of the results of operations that may be achieved for the entire year ending December31, 2011. Note 2.Fair Value of Financial Instruments The inputs used to measure fair value are summarized in the three broad levels listed below: • Level 1 — Quoted prices in active markets for identical securities; • Level 2 — Other significant observable inputs (including quoted prices in active markets for similar securities); and • Level 3 — Significant unobservable inputs (including the Company’s own assumptions in determining fair value of investments). The following table sets forth by level, within the fair value hierarchy, financial assets and liabilities accounted for at fair value as of March 31, 2011. As required by ASC 820-10, assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. March 31, Quoted Prices in Active Market for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Money market funds $ $ $
